DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowler et al. (GB 2 222 520) (“Bowler”).  Bowler discloses a backrest frame (fig. 1: 10), at least one headrest attachment rod (fig. 1: extending through holes 30), and a backrest upholstery (fig. 1: 14) comprising at least one central shell fixed to a rear face of the backrest frame, the rear central shell comprising at least one hole (fig. 1: 44) traversed by the at least one headrest attachment rod. 
As concerns claim 2, Bowler discloses wherein the at least one hole is formed on an upper rim of the rear central shell (as shown in fig. 1).
As concerns claim 3, Bowler discloses wherein the rear central shell comprises one hole, the one hole being traversed by a single headrest attachment rod (fig. 1: left side 44).
As concerns claim 4, Bowler discloses wherein the rear central shell comprises two holes (fig. 1: 44 on both sides) each of the two holes being traversed by a single respective headrest attachment rod.
As concerns claim 5, Bowler discloses wherein the backrest upholstery comprises at least two rear side shells (fig. 1: side portions of 14).
As concerns claim 6, Bowler discloses wherein the rear side shells are fixed to the rear central shell (as shown in fig. 1).
As concerns claim 7, Bowler discloses wherein the backrest upholstery also comprises a front central upholstery (Fig. 1: 12) comprising at least one backrest padding (fig. 1: 18) the front central upholstery module being fixed to a front face of the backrest frame.
As concerns claim 11, Bowler discloses wherein the front central upholstery module comprises a support for the padding (fig. 1: 16).
As concerns claim 17, Bowler discloses comprising the steps of: i) providing a backrest frame to which is fixed at least one headrest attachment rod; ii) providing a rear central shell comprising at least one hole suitable for receiving the at least one headrest attachment rod; iii) placing the rear central shell on the backrest frame so that the at least one headrest attachment rod is received in the at least one hole; and iv) fixing the rear central shell (as shown in fig. 1 and discussed in regard to claim 1).
As concerns claim 18, Bowler discloses providing two side upholstery modules (fig. 1: the sides of 14) and fixing the side upholstery modules to the backrest frame (the entire portion 14 is fixed to the backrest frame).
As concerns claim 19, Bowler discloses providing two rear side shells (fig. 1: sides of 14) and fixing the rear side shells (the side shells are fixed to rear shell 14).
As concerns claim 20, Bowler discloses providing a front central upholstery (fig. 1: 12) and fixing the front central upholstery module on the backrest frame. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowler in view of Sahashi (US 2016/0129818).  Bowler does not teach wherein the front central upholstery module comprises at least one hole traversed by the at least one headrest attachment rod.  However, Sahashi teaches a backrest upholstery comprising a front central upholstery module (fig. 1: 13) comprising at least one hole traversed by at least one headrest attachment rod (as shown in fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the front central upholstery module of Bowler to extend over the upper portion of the rear shell and include headrest holes in order to provide additional cushioning to the upper portion of the seatback.
As concerns claim 9, Bowler, as modified, teaches wherein the front central upholstery module partially covers the rear central shell in the vicinity of the at least one headrest attachment rod (as shown in fig. 5 of Sahashi).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowler in view of Suzaki et al. (JP 2016097806) (“Suzaki”).  Bowler does not expressly teach wherein the headrest comprises a frame and upholstery. However, Suzaki teaches a headrest comprising a headrest frame (fig. 1: 12) and a headrest upholstery (fig. 1: 3), the headrest frame being fixed to the at least one headrest attachment rod (fig. 1: 11).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to provide the headrest with upholstery and a frame attached to the attachment rods in order to provide the desired support for the head of the user, which is considered old and well known in the art. 

Allowable Subject Matter
Claims 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Bowler and Sahashi fail to teach wherein the backrest frame comprises and upper crossmember integral with the at least one headrest attachment rod and the front central upholstery module is fixed to upper and lower crossmembers of the backrest frame; or wherein the backrest upholstery comprises at least two front side upholstery modules each comprising a support fixed to the backrest frame and a padding fixed to the respective support.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636